OPINION — AG — ** RETIREMENT — EMPLOYMENT — BASE PAY ** A MEMBER OF THE LAW ENFORCEMENT RETIREMENT SYSTEM ELECTING VESTED BENEFITS WHO TERMINATED EMPLOYMENT ON OR AFTER JULY 1, 1980, AFTER TEN YEARS SERVICE, IS ENTITLED TO THAT ANNUAL AMOUNT OF RETIREMENT ANNUITIES WHICH IS EQUAL TO TWO AND ONE HALF PERCENT (2 1/2 %) OF THE FINAL AVERAGE SALARY RECEIVED BY SUCH MEMBER AS MULTIPLIED BY THE NUMBER OF YEARS OF CREDITED SERVICE. (VESTED INTEREST, SALARY, VESTED BENEFIT) CITE: 47 O.S. 2-308 [47-2-308] (JOHN PAUL JOHNSON)